DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The format of claims 1 and 11 do not comply with 37 C.F.R. 1.75(e) 
“Where the nature of the case admits, as in the case of an improvement, any independent claim should contain in the following order: 
(1) A preamble comprising a general description of all the elements or steps of the claimed combination which are conventional or known,
(2) A phrase such as "wherein the improvement comprises," and
(3) Those elements, steps, and/or relationships which constitute that portion of the claimed combination which the applicant considers as the new or improved portion.”

Claim 9 recites “the semiconductor material has an ate least partially compensating doping.”  It seems “ate least” is a typographically error, and should be “at least.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is a use of a photoconducting layer material, but does not further state how the photoconducting layer material is used.  Claim 1 is therefore indefinite.  Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For example, a claim which read: "[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon" was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986) (M.P.E.P. § 2173.05(q)).
Claim 1 recites “the photoconducting layered material arrangement has at least two material layers,” in which “the photoconducting layered material arrangement” which lacks antecedent basis.
Claims 2-10, which depends either directly or indirectly to claim 1 also do not provide any limitations for how to use the photoconducting layer material, and are also rejected for the same reason.
For the purpose of this Action, claims 1-10 will be examined as invention directed to -- a photoconducting layered material for producing or detecting high frequency radiation in a THz radiation component which is operated with laser devices having a laser light wavelength between 950 and 1100 nm--.

Claim 11 recites “A THz radiation component configured to use a photoconducting layered material for producing or detecting high frequency radiation and which is operated with laser devices” and further states material and properties of the photoconducting layered material.  However, claim 11 does not have limitations directed to configuration of the THz radiation component or how it is configured.  Therefore claim 11 is indefinite.

Claims depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.

Claims 4, 5, 14 and 15 recite “an inventive semiconductor material.”  It is unclear and indefinite as to what is meant by the material is inventive because it is not provided how the material is inventive.  Further, claims 1 and 11, respectively, already requires “a semiconductor material comprised of an alloy comprised of InGaAs, InGaAsSb, or GaSb, with an admixture of Al.”  It is unclear and indefinite as to whether the “inventive semiconductor material” is the same or different from the material in claims 1 and 11. It is also unclear and indefinite as to whether the ““inventive semiconductor material” of claim 4 and claim 5 are the same or different.  Claims 14 and 15 also have the same issue.

Claim 14 recites “the layered material arrangement,” which lacks antecedent basis.

Claim 15 further recites “a layered material arrangement.”  It is unclear and indefinite as to how the “layered material arrangement” relates to the previously claimed layers.  Further, it is unclear and indefinite as to whether the “layered material arrangement” is the same or different from the “layered material arrangement” of claim 14.

Claim 16 recites “the photoconducting layered material arrangement has at least three material layers comprised of the semiconductor material InGaAlAs, InGaAlAsSb, or GaAlSb, wherein a material layer without inclusions of rare earth (V) compounds is disposed between two neighboring material layers with inclusions of rare earth (V) compounds.”  The recitation “the photoconducting layered material arrangement” lacks antecedent basis.  Also, it is unclear and indefinite as to whether the “photoconducting layered material arrangement” is the same or different from the “photoconducting layered material” of claim 11.
Further, it is unclear and indefinite as to whether the material layers without and with inclusions of rare earth (V) compounds are the same or different from the three material layers comprises of the semiconductor material.  If the material layer without inclusions of rare earth (V) compounds is the same as one of the three layers, it is unclear and indefinite as to how the semiconductor material is without the rare earth (V) compounds because claim 11 requires that it does.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-10 and 12-19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claims 2-10, claim 1 on which claims 2-10 depends directed to a (method of) use of a photoconducting layered material, however, limitations of claims 2-10 failing to further limit the (method of) use of the claim upon which it depends.  
Regarding claims 12-19, claim 11 on which claims 12-19 depends directed to a THz radiation component, however, limitations of claims 12-19 failing to further limit the configuration of the THz radiation component of the claim upon which it depends.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chemla et al. (U.S. Patent 4,597,638) in view of Schwagmann et al. (“Terahertz Emission Characteristics of ErAs:InGaAs-based Photoconductive Antennas Excited at 1.55 µm”).
Claim 1:  Chemla et al. et al. discloses a photoconducting layered material (120; column 10, line 55 – column 11, line 16) for producing or detecting high frequency radiation, wherein, in the photoconducting layered material (120), a semiconductor material (AlGaSb; column 26, lines 52-56) comprised of an alloy comprised of InGaAs, InGaAsSb, or GaSb, with an admixture of Al, is disposed on a suitable support substrate (GaAs substrate; column 10, line 55 – column 11, line 16) and the photoconducting layered material (120) has at least two material layers (alternating AlGaSb layers) comprised of the semiconductor material InGaAlAs, InGaAlAsSb, or GaAlSb, with different contents of Al (column 10, line 55 – column 11, line 16).
Chemla et al. also appears not to explicitly disclose the semiconductor material has inclusions of rare earth (V) compounds.
Schwagmann et al., however, discloses ErAs islands in InGaAs material class produces ultrashort electron lifetimes (page 1, left column, lines 16-27).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Chemla et al. with the disclosure of Schwagmann et al. to have ErAs in the GaAlSb in order to have ultrashort electron lifetimes (page 1, left column, lines 16-27 of Schwagmann et al.).  Chemla et al. in view of Schwagmann et al. would therefore disclose the semiconductor material has inclusions of rare earth (V) compounds.
Since the disclosure of Chemla et al. in view of Schwagmann et al. is substantially identical to the claimed invention, Chemla et al. in view of Schwagmann et al. would therefore disclose the photoconducting layered material for producing or detecting high frequency radiation in a THz radiation component which is operated with laser devices having a laser light wavelength between 950 and 1100 nm and that the semiconductor material comprised of InGaAlAs, InGaAlAsSb, or GaAlSb would have a band gap of more than 1 eV, as a consequence of the admixed portion of Al (see M.P.E.P. § 2112.01).  
Claim 2:  Chemla et al. discloses the support substrate is InP or GaAs (column 10, line 55 – column 11, line 16).
Claim 3:  Schwagmann et al. discloses the inclusions contain ErAs or ErSb (page 1, left column, lines 16-27).
Claim 4:  Chemla et al. discloses the layered material arrangement (120) has a material layer (AlGaSb) comprised of an inventive semiconductor material with an admixture of Al, and an adjoining material layer (GaAs of layer 120; column 5, lines 54-62) comprised of an alloy without an admixture of Al or comprised of a semiconductor material with a low admixture of Al.
Claim 5:  Chemla et al. discloses a layered material arrangement (120) has an arrangement of a plurality of superposed material layers (AlGaSb and GaAs of layer 120) wherein a certain layer (AlGaSb) is comprised of an inventive semiconductor material with an admixture of Al and the adjoining layer (GaAs of layer 120; column 5, lines 54-62) is comprised of an alloy without an admixture of Al or an alloy with a small admixture of Al, and these structures are stacked above each other, with an overall thickness of more than 300 nm (column 5, lines 54-62).
Claim 6:  Since Chemla et al. discloses three layers of AlGaSb (Fig. 3 and column 10, line 55 – column 11, line 16), and Chemla et al. in view of Schwagmann et al. discloses the AlGaSb having inclusions of rare earth (V) compounds,  Chemla et al. in view of Schwagmann et al. would therefore disclose the photoconducting layered material arrangement has at least three material layers comprised of the semiconductor material InGaAlAs, InGaAlAsSb, or GaAlSb, wherein a material layer (GaAs of Chemla et al. as shown in Fig. 3) without inclusions of rare earth (V) compounds is disposed between two neighboring material layers (modified layer of Chemla et al. in view of Schwagmann et al.) with inclusions of rare earth (V) compounds.
Claim 7:  Chemla discloses the material layer (GaAs) without inclusions of rare earth (V) compounds which is disposed between two neighboring material layers with inclusions of rare earth (V) compounds has a layer thickness of less than 200 nm (column 5, lines 54-62).
Claim 8:  Chemla et al. in view of Schwagmann et al. discloses all the limitations of claim 1.  
Chemla et al. in view of Schwagmann et al., as applied to claim 1, appears not to explicitly disclose the semiconductor material has an at least compensating doping.
Schwagmann et al., however, further discloses adding p-type dopants to the InGaAs material class to enhance dark resistivity (page 1, right column, lines 17-22).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Chemla et al. in view of Schwagmann et al., as applied to claim 1, with the further disclosure of Schwagmann et al. in order to have p-type dopants in the AlGaSb of Chemla et al. in order to have enhanced dark resistivity (page 1, right column, lines 17-22 of Schwagmann et al.).  Chemla et al. in view of Schwagmann et al. would therefore disclose the semiconductor material has an at least compensating doping.
Claim 9:  Chemla et al. in view of Schwagmann et al. discloses all the limitations of claim 6.  
Chemla et al. in view of Schwagmann et al., as applied to claim 6, appears not to explicitly disclose the semiconductor material has an at least compensating doping, and, wherein the material layers with inclusions of rare earth (V) compounds have strong doping, and the material layer without inclusions of rare earth (V) compounds has weak doping or no doping.
Schwagmann et al., however, further discloses adding p-type dopants to the InGaAs material class to enhance dark resistivity (page 1, right column, lines 17-22).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Chemla et al. in view of Schwagmann et al., as applied to claim 6, with the further disclosure of Schwagmann et al. to have p-type dopants in the AlGaSb of Chemla et al. in order to have enhanced dark resistivity (page 1, right column, lines 17-22 of Schwagmann et al.).  Chemla et al. in view of Schwagmann et al. would therefore disclose the semiconductor material has an at least compensating doping.
Further, the amount of doping of a semiconductor material is a result-affecting parameter because too little doping and the layer is not conductive enough, and too much doping and the layer is too conductive for the intended function of the layer.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention absent unexpected results to optimize the doping amount in the material layers with and without inclusions of rare earth (V) compounds (see, for example M.P.E.P. § 2144.05).
Claim 10:  The recitation “the THz radiation component is one of a photo-mixer device or a THz radiation producer” has been considered and determined to be intended use, making the claim scope not distinguish over a photoconducting layered material arrangement capable of the intended use recitation.  See M.P.E.P. § 2114, and precedents cited therein.  Since Chemla et al. in view of Schwagmann et al. discloses the photoconducting layered material for producing or detecting high frequency radiation in a THz radiation component (see rejection of claim 1 above), the photoconducting layered material of Chemla et al. in view of Schwagmann et al. (see rejection of claim 1 above) would be capable of the intended recitation.
Claims 11 and 20:  Chemla et al. discloses a radiation component configured to use a photoconducting layered material (120; column 10, line 55 – column 11, line 16) for producing or detecting high frequency radiation, wherein, in the photoconducting layered material (120), a semiconductor material (AlGaSb; column 26, lines 52-56) comprised of an alloy comprised of InGaAs, InGaAsSb, or GaSb, with an admixture of Al, is disposed on a suitable support substrate (GaAs substrate; column 10, line 55 – column 11, line 16) and the photoconducting layered material (120) has at least two material layers (alternating  AlGaSb layers) comprised of the semiconductor material InGaAlAs, InGaAlAsSb, or GaAlSb, with different contents of Al.  
Chemla et al. appears not to explicitly disclose the semiconductor material has inclusions of rare earth (V) compounds.
Schwagmann et al., however, discloses ErAs islands in InGaAs material class produces ultrashort electron lifetimes in a THz radiation emitting device (page 1, left column, lines 16-30).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Chemla et al. with the disclosure of Schwagmann et al. to have ErAs in the GaAlSb in order to have ultrashort electron lifetimes (page 1, left column, lines 16-27 of Schwagmann et al.).  Chemla et al. in view of Schwagmann et al. would therefore disclose the semiconductor material has inclusions of rare earth (V) compounds.
Since the disclosure of Chemla et al. in view of Schwagmann et al. is substantially identical to the claimed invention, Chemla et al. in view of Schwagmann et al. would therefore disclose a THz radiation component configured to use of the photoconducting layered material for producing or detecting high frequency radiation and which is operated with laser devices having a laser light wavelength between 950 and 1100 nm and that the semiconductor material comprised of InGaAlAs, InGaAlAsSb, or GaAlSb would have a band gap of more than 1 eV, as a consequence of the admixed portion of Al (see M.P.E.P. § 2112.01).  
Also, since Schwagmann et al. discloses the semiconductor material in a THz radiation emitting device (page 1, left column, lines 16-30), would disclose the THz radiation component is one of a photo-mixer device or a THz radiation producer.
Claim 12:  Chemla et al. discloses the support substrate is InP or GaAs (column 10, line 55 – column 11, line 16).
Claim 13:  Schwagmann et al. discloses the inclusions contain ErAs or ErSb (page 1, left column, lines 16-27).
Claim 14:  Chemla et al. discloses the layered material arrangement (120) has a material layer (AlGaSb) comprised of an inventive semiconductor material with an admixture of Al, and an adjoining material layer (GaAs of layer 120; column 5, lines 54-62) comprised of an alloy without an admixture of Al or comprised of a semiconductor material with a low admixture of Al.
Claim 15:  Chemla et al. discloses a layered material arrangement (120) has an arrangement of a plurality of superposed material layers (AlGaSb and GaAs of layer 120) wherein a certain layer (AlGaSb) is comprised of an inventive semiconductor material with an admixture of Al and the adjoining layer (GaAs of layer 120; column 5, lines 54-62) is comprised of an alloy without an admixture of Al or an alloy with a small admixture of Al, and these structures are stacked above each other, with an overall thickness of more than 300 nm (column 5, lines 54-62).
Claim 16:  Since Chemla et al. discloses three layers of AlGaSb (Fig. 3 and column 10, line 55 – column 11, line 16), and Chemla et al. in view of Schwagmann et al. discloses the AlGaSb having inclusions of rare earth (V) compounds,  Chemla et al. in view of Schwagmann et al. would therefore the photoconducting layered material arrangement has at least three material layers comprised of the semiconductor material InGaAlAs, InGaAlAsSb, or GaAlSb, wherein a material layer (GaAs of Chemla et al. as shown in Fig. 3) without inclusions of rare earth (V) compounds is disposed between two neighboring material layers (modified layer of Chemla et al. in view of Schwagmann et al.) with inclusions of rare earth (V) compounds.
Claim 17:  Chemla et al. discloses the material layer (GaAs) without inclusions of rare earth (V) compounds which is disposed between two neighboring material layers with inclusions of rare earth (V) compounds has a layer thickness of less than 200 nm (column 5, lines 54-62).
Claim 18:  Chemla et al. in view of Schwagmann et al. discloses all the limitations of claim 16. 
 Chemla et al. in view of Schwagmann et al., as applied to claim 16, appears not to explicitly disclose the semiconductor material has an at least compensating doping, and, wherein the material layers with inclusions of rare earth (V) compounds have strong doping, and the material layer without inclusions of rare earth (V) compounds has weak doping or no doping.
Schwagmann et al., however, further discloses adding p-type dopants to the InGaAs material class to enhance dark resistivity (page 1, right column, lines 17-22).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Chemla et al. in view of Schwagmann et al., as applied to claim 16, with the further disclosure of Schwagmann et al. to have p-type dopants in the AlGaSb of Chemla et al. in order to have enhanced dark resistivity (page 1, right column, lines 17-22 of Schwagmann et al.).  Chemla et al. in view of Schwagmann et al. would therefore disclose the semiconductor material has an at least compensating doping.
Further, the amount of doping of a semiconductor material is a result-affecting parameter because too little doping and the layer is not conductive enough, and too much doping and the layer is too conductive for the intended function of the layer.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention absent unexpected results to optimize the doping amount in the material layers with and without inclusions of rare earth (V) compounds (see, for example M.P.E.P. § 2144.05).
Claim 19:  Chemla et al. in view of Schwagmann et al. discloses all the limitations of claim 11.  
Chemla et al. in view of Schwagmann et al., as applied to claim 11, appears not to explicitly disclose the semiconductor material has an at least compensating doping.
Schwagmann et al., however, further discloses adding p-type dopants to the InGaAs material class to enhance dark resistivity (page 1, right column, lines 17-22).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Chemla et al. in view of Schwagmann et al., as applied to claim 11, with the further disclosure of Schwagmann et al. to have p-type dopants in the AlGaSb of Chemla et al. in order to have enhanced dark resistivity (page 1, right column, lines 17-22 of Schwagmann et al.).  Chemla et al. in view of Schwagmann et al. would therefore disclose the semiconductor material has an at least compensating doping.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L/           Examiner, Art Unit 2815                                                                                                                                                                                             
/SOPHIA T NGUYEN/           Primary Examiner, Art Unit 2822